Case 9:19-cv-80091-KAM Document 11 Entered on FLSD Docket 03/26/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-CV-80091-MARRA

  JODY STEWARD, individually and
  on behalf of all others similarly situated,

          Plaintiff,

  vs.

  PLANET FITNESS INC.,

        Defendant.
  _______________________________________/

                                     ORDER OF DISMISSAL

          THIS CAUSE is before the Court upon the Plaintiff JODY STEWARD’S notice of

  voluntary dismissal with prejudice filed March 21, 2019 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)

  [DE 10]. Upon consideration it is ORDERED AND ADJUDGED:

             1. Pursuant to voluntary notice of dismissal of the Plaintiff JODY STEWARD [DE

                 10], this action is DISMISSED WITH PREUDICE.

             2. The Clerk of      the Court is directed to now enter this case as CLOSED and

                 terminate any pending motions as MOOT.

          DONE and SIGNED in Chambers at West Palm Beach, Florida this 25th day of March

  2019.




                                                              KENNETH A. MARRA
                                                              United States District Judge

  cc. All counsel
